Order entered January 29, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01339-CR

                                DAYLIN BRIGGS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F19-75450-R

                                           ORDER
       Appellant’s notice of appeal was timely filed on October 28, 2019. The clerk’s record,

filed December 6, 2019, shows appellant requested the reporter’s record on October 31, 2019.

       The reporter’s record was due December 7, 2019. When in was not filed, we notified

court reporter Georgina Ware by postcard dated December 11, 2019 and directed her to file by

January 10, 2020 (1) the reporter’s record, (2) written verification that no hearings were

recorded, or (3) written verification appellant had not requested the reporter’s record. To date,

Ms. Ware has not filed the reporter’s record, informed the Court no record was recorded, or

otherwise communicated with the Court about the record.

       We ORDER the reporter’s record filed by February 18, 2020. We caution Ms. Ware

that the failure to do so may result in the Court taking whatever remedies it has to ensure this
appeal proceeds in a timely fashion, including ordering she not sit until the complete reporter’s

record is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,

Presiding Judge, 265th Judicial District Court; to Georgina Ware, official court reporter, 265th

Judicial District Court; and to counsel for all parties.



                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE